Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 8/11/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Danielson on 8/26/2022.
The application has been amended as follows: 
 In claim 1 line 7 after “structure” add --------, wherein the semiconductor device comprises an optical device configured to emit or receive light through polymer film ---------
 Cancel claim 3
In claim 9 last line 10 after “polymer film” add ---, wherein a bonding film is disposed between the partition structure and the polymer film is transparent to a peak wavelength emitted by the semiconductor device or configured to be received by the semiconductor device. ----------
In claim 11, last line 8 after “structure” add ------wherein the bonding layer is transparent to a peak wavelength emitted by the semiconductor device or configured to be received by the semiconductor device. ----------
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “a  semiconductor device package, comprising: a substrate; a partition structure disposed on the substrate and defining a space for accommodating a semiconductor device;  a polymer film adjacent to a side of the partition structure distal to the substrate, wherein a first side surface of the polymer film substantially aligns with a first side surface of the partition structure’ and  a bonding layer disposed between the partition structure and the polymer film , wherein  a portion of bonding layer extends into the space of the partition structure , wherein the bonding layer is transparent to a peak wavelength emitted by the semiconductor device or configured  to be received by the semiconductor device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816